Title: From John Adams to John Peter De Windt, 29 November 1819
From: Adams, John
To: De Windt, John Peter



Dear Sir
Montezillo November 29th. 1819

I beg your pardon for neglecting so long to acknowledge the receipt of your letter—Announcing the pleasing intelligence of the Birth of another Daughter—but you are not so good as to inform me of  thier heir name—Blessings on her—and all her Connections—Please to present the family to of Verplanks my Condolence with them—on the departure of the Venerable Dr. Johnson—though at an Age fully ripe, whose learning talents Virtues and accomplishments I greatly esteemed and admired—
from your Affectionate Father
John Adam